UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-168527 PROGAMING PLATFORMS CORP. (Exact Name Of Registrant As Specified In Its Charter) Delaware 68-0080601 (State of Incorporation) (I.R.S. Employer Identification No.) 60 Mazeh Street, Apartment 12, Tel Aviv, Israel (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: +(972) 54-222-9702 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer (as defined in Rule12b-2 of the Exchange Act) or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company x On November 12, 2012, the Registrant had 50,968,000 shares of common stock outstanding. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS - UNAUDITED. 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Notes to Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDISTIONS AND RESULTS OF OPERATIONS. 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 13 ITEM 4. CONTROLS AND PROCEDURES. 13 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 13 ITEM 1A. RISK FACTORS. 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 13 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 14 ITEM 4. MINE SAFETY DISCLOSURE. 14 ITEM 5. OTHER INFORMATION. 14 ITEM 6. EXHIBITS. 14 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS - UNAUDITED PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Related parties payable Convertible loan - Deferred revenues Total current liabilities Long-term deferred revenues Commitments and Contingencies - - Stockholders' equity Common stock, par value $.00001 per share, 5,000,000,000 shares authorized; 50,968,000 and 50,400,000 shares issued and outstanding, repectively Stock subscription receivable ) ) Additional paid-in capital (Deficit) accumulated during the development stage ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) For the three For the three For the nine For the nine Period from May 26, 2010 months ended months ended months ended months ended date of inception September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 September 30, 2012 Revenues $ Expenses Research and development - ) General and administrative ) Total operating expenses ) (Loss) from operations ) Financial income (expense) Net (loss) $ ) $ ) $ ) $ ) $ ) (Loss) per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 4 PROGAMING PLATFORMS CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine For the nine From May 26, 2010, date of inception months ended months ended through September 30, 2012 September 30, 2011 September 30, 2012 Operating Activities: Net (loss) $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Changes in net assets and liabilities: Decrease (increase) in prepaid expenses ) ) ) Increase (decrease) in accounts payable and other current liabilities ) Increase (decrease) in related parties payable - (Decrease) increase in deferred revenue ) Contribution of services from shareholder - - Stock based compensation - Depreciation 67 Net cash (used) in operating activities ) ) Investing activities: Decrease (Increase) in restricted cash 92 - ) Purchases of Property and Equipment - ) ) Net cash (used in) investing activities 92 ) ) Financing activities: Issuance of convertible note - Proceeds from issuance of shares (net of issuance expenses) - Net cash provided by financing activities (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period - Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
